Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 18, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-3, 6, 9-15, 18, 20-23, 25, 36, 43, 44, 48, 60 and 61 are currently pending. Claim 22 has been amended by Applicants’ amendment filed 10-18-2021. No claims have been added or canceled by Applicants’ amendment filed 10-18-2021.

Applicant's election without traverse of Group IV, claims 1, 21 and 22, directed to a method for preparing a library of barcoded DNA fragments of a target nucleic acid, and the election of Species as follows:
Species (A): wherein the specific species election of steps of the method of claim 1, further comprising additional steps of determining the sequence and determining the contiguity information (instant claim 2), in the reply filed February 14, 2019.

Claims 2-4, 6, 9-15, 18, 20, 23, 25, 26, 29, 30, 32, 33, 35, 36, 43, 44, 48, 50, 52-54, 57 and 58 (claims 4, 29, 30, 32, 33, 35, 50, 52-54 and 57-59, now canceled) were previously withdrawn from further 

The restriction requirement was deemed proper and was made FINAL.
.
The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 21, 22, 60 and 61 are under consideration to which the following grounds of rejection are applicable. 

Declaration
The executed Declaration under 37 C.F.R. § 1.131 executed on October 18, 2021 by Niall Gormley (Gormley decl.) and filed on October 18, 2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 have been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed April 14, 2017, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2015/0560402, filed on October 16, 2015, which claims the benefit of US Provisional Patent Application No. 62/065,544, filed October 17, 2014; US Provisional Patent Application No. 62/157,396, filed on May 5, 2015; and US Provisional Patent Application No. 62/242,880, filed October 16, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 18, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.).	
The term “the first barcode sequence from each solid support in the plurality of the solid supports differs from the first barcode sequence from other solid supports” in claim 1c is interpreted to mean that each of the solid supports differs in nucleic acid sequence. 
The term “a single reaction compartment” is interpreted to include any compartment of any type or size (e.g., a microtiter plate well, a cell, a bead, an emulsion, a liposome, a single lane of a flow cell, a sequencer, etc.).
The term “immobilizing the plurality of contiguously-linked, transposed DNA fragments of step b on a plurality of solid support” in claim 1 is interpreted to refer to hybridizing the adaptor sequence to a complementary capture sequence that is bound to the solid support at any position and/or hybridizing the adaptor sequence to the complementary capture sequence of an immobilized oligonucleotide.
The term “attaching the first barcode sequence” in claim 1 is interpreted to refer to attaching that occurs when the transposed DNA fragments are hybridized to the complementary capture sequence of an oligonucleotides; to attaching first barcode sequences (not part of an oligonucleotides) to the transposed DNA fragments; and/or to refer to attaching the transposed fragments immobilized elsewhere on the solid support to a first barcode sequence of an oligonucleotide located at a different position.
	The term “a plurality of solid supports” is interpreted to refer to any portion of the same and/or different solid support including, for example, spots on a slide, portions of a slide, a plurality of beads, separate lanes in a flow cell, separate wells in a microtiter plate, etc.


Double Patenting
The provisional rejection of claims 1, 21, 22, 60 and 62 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-3, 6, 7, 10, 12-14 and 19-28 of copending US Patent Application No. 16/356,958, 
(ii)	Claims 11-33 of copending US Patent Application No. 16/363,874, 
(iii)	Claims 16-31 of US Patent Application No. 16/662,060, and
(iv)	Claims 24-27 of US Patent Application No. 16/384,741 for the reasons of record.

Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 21, 22, 60 and 61  is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “immobilizing the plurality of contiguously-linked, transposed DNA fragments of step b on a plurality of solid supports” in lines 13-14 because it is unclear whether the complimentary capture sequence of the adaptor sequence as recited in lines 14-15 is related to the complementary capture sequence of the immobilized oligonucleotides recited in line 17; and whether the DNA fragments of step b are hybridized to the solid support through the unidentified capture sequence recited in line 15 that is present either on the DNA fragment itself, or on the solid support; whether the adaptor sequence first hybridizes to a complementary capture sequence, and then is immobilized to a support, such as through each of a 
	The rejection of claim 1 is maintained as being indefinite for the recitation of the term “attaching the first barcode sequence” in line 23 because it is unclear how the first barcode sequence attaches to a contiguously-linked, transposed DNA fragment of step (c), and whether the step of attaching in step (d) is different from the hybridizing that occurs in step (c); whether the first barcode sequence attaches to the contiguously-linked, transposed DNA fragment that is bound directly to the solid support; whether the first barcode sequence is attached to the contiguously-linked, transposed DNA fragment that is bound through the complementary sequence of the oligonucleotide (which comprises the first barcode sequence); and/or whether a separate and additional first barcode sequence is attached to the contiguously-linked, transposed DNA fragment that is bound through the complementary sequence of the oligonucleotide and, thus, the metes and bounds of the claim cannot be determined.
	Claims 21, 22, 60 and 61 are indefinite insofar as they ultimately depend from claim 1.

Response to Arguments
Applicant’s arguments filed October 18, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that it is clear that the transposed DNA fragments of step b are immobilized on the solid support via the hybridization of the adaptor of the transposon and the complementary capture sequence on the solid support (Applicant Remarks, pg. 8, last full paragraph); and (b) regarding the term “attaching the first barcode sequence”, Applicant submits that as shown in Figure 16, the first barcode sequence is attached to the contiguously-linked transposed DNA fragment after the DNA fragments are immobilized to the solid support, and one skilled in the field would understand the elements of instant claim 1 (Applicant Remarks, pg. 9, first partial paragraph).
Regarding (a), the Examiner notes that step (c) is not clear. It is unclear how the “plurality of contiguously-linked, transposed DNA fragments of step b” are immobilized on a plurality of solid supports. Step (c) recites immobilizing the transposed DNA fragments on a plurality of solid supports by hybridizing to a complementary capture sequence; as well as, immobilized oligonucleotides on a solid support having characteristics (i)-(iii), such that it is unclear whether the complementary capture sequence to which the adaptor binds is referring to the capture sequence present in the immobilized oligonucleotides having characteristics (i)-(iii); whether the adaptor sequence first hybridizes to an unidentified complementary capture sequence, and then is immobilized to each of a plurality of immobilized oligonucleotides; whether the transposed fragments and the oligonucleotides are separately immobilized on the same (or different) solid surfaces; or whether the term refers to something else. Thus, the metes and bounds of the claim cannot be determined
	Regarding (b), it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that instant claim 1c and 1d appear to recite that (i) the transposed DNA fragments are immobilized to a solid support through a complementary capture sequence, and (ii) a plurality of immobilized oligonucleotides (comprising a first barcode sequence) are immobilized to a solid support comprising a complementary capture sequence capable of hybridizing to the adaptor sequence (but not recited as hybridized to the adaptor sequence), such that it is completely unclear whether the transposed DNA fragments and the plurality of oligonucleotides are immobilized on the same solid support (e.g., a slide, cartridge, beads, wells, etc.), different solid supports, and/or how the first barcode sequence becomes attached to the transposed fragments if they are attached, for example, in separate wells and, thus, the metes and bounds of the claim cannot be determined. Instant claim 1 does not recited the steps as pointed to by Applicant in Figure 16. The Examiner suggests that Applicant amend the claim to recite, for example, contacting the transposed DNA fragments comprising an adaptor sequence with a plurality of oligonucleotides immobilized on a solid support comprising characteristics (i)-(iii), wherein the adaptor sequence of the transposed DNA fragments bind to at least one complementary capture sequence of the plurality of immobilized oligonucleotides such that the transposed DNA fragments are immobilized to the solid support, as suggested by Figure 16.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 21, 22, 60 and 61 is maintained under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Shendure et al. (US Patent Application No. 20130203605, published August 8, 2013) as evidenced by Fisher et al. (American Society of Human Genetics (ASHG), Book of Abstracts, Poster Abstract 1698S, 64th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2).
Regarding claims 1, 60 and 61, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and the haplotype-resolved resequencing of human genomes, such that the methods describe ultra-low-cost, massively parallel capture of contiguity information at different scales (interpreted as maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that when a target DNA sequence is treated with transposase (interpreted as contacting target DNA with transposome complexes), the target DNA can be broken up into two or more fragments (interpreted as fragmenting) that, prior to the transposase treatment, wherein contiguity information refers to a spatial relationship between two or more DNA fragments based on shared information, such that the shared aspect of the information can be with respect to adjacent, compartmental and distance spatial relationships (i.e., prior to fragmentation) were connected via one or more spatial relationships, which facilitates hierarchical assembly or mapping of sequence reads derived from the DNA fragments, such that the contiguity information improves the efficiency and accuracy of such assembly or mapping (inherently encompassing contacting; transferred strand; non-transferred strand; fragmenting; insertion; and contiguously linked transposed DNA fragments, claims 1a and 1b) (paragraph [0057], lines 1-5; and [0058], lines 1-10), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, Abstract 1698S). Shendure et al. teach one or more fragmentation or inserting events results in generation of a library of target nucleic acid molecules derived from the target DNA (interpreted as contacting and fragmenting), wherein the one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation of insertion event, and the shared property of the one or more barcodes is an identical or complementary barcode (interpreted as contacting and fragmenting; and first barcodes are the same, claims 1a, 1b and 1d) (paragraph [0008]). Shendure et al. teach in Figure 8, a diagram showing emulsion PCR of template consisting of common regions (adaptor 1 and adaptor 2) (interpreted as the same barcode) that flank a degenerate region (A) (interpreted as different barcodes) generates clonally barcoded beads (interpreted as a plurality of solid supports), wherein common 3’ end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreted as oligonucleotides on a plurality of solid supports; and attaching barcodes to the adaptors by PCR amplification, claim 1) (paragraph [0020]; and Figure 8). Shendure et al. teach in Figure 9 illustrates high molecular weight (HMW) genomic DNA molecules that are subjected to in vitro fragmentation with transposomes bearing adaptors (1 and 2) that are linked by hybridization of complementary subsequences, wherein DNA densely interspersed with the linked adaptors is emulsified via microfluidics and subjected to emulsion PCR with primers bearding droplet-specific barcodes, wherein sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as same first barcode sequence) (paragraph [0021]; and Figure 9). Shendure et al. teach in Example 3, a method for long-range contiguity by in situ transposition into very HMW genomic DNA on the surface of a sequencing flowcell as an efficient method of capturing contiguity information and primary sequence with a single technology by generating >30,000 E. coli paired-end reads separated by 1, 2 or 3 kb using in situ library construction on standard Illumina flow cells; and that synthetic DNA oligonucleotides containing transposase mosaic, primer sites, and flowcell adapter sequence were obtained, and adapters were annealed and loaded on the transposase (Tn5) by mixing and incubating at room temperature, wherein the method utilizes a hyperactive derivative of Tn5 transposase loaded with discontinuous synthetic oligonucleotides to simultaneously fragment and append adaptors to genomic DNA (interpreted as target DNA; binding transposome complexes; fragmenting DNA; immobilizing; hybridizing an adaptor sequence to a complementary capture sequence; flowcell as a solid support and single compartment; common barcode transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as a single reaction compartment, claim 1d) (paragraph [0159], lines 1-5). Shendure et al. teach that each of the methods described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as contacting the transposed DNA fragments to a plurality of solid supports; attaching a barcode sequence; same nucleic acid sequence; different barcode sequence on other solid supports; carried out in a single compartment; and fragments are amplified, claims 1c, 1d, 60 and 61) (paragraph [0160], lines 1-5). Shendure et al. teach that methods for capturing contiguity information can include compartmentalizing target DNA fragments with emulsions or dilution (interpreted as a single compartment); modifying target DNA fragments with transposase to insert primer sequences, either before or after compartmentalization; performing nucleic acid amplification using primers bearing compartment-specific barcodes; and sequencing the resulting library of shotgun nucleic acid molecules derived from target DNA and corresponding barcodes to define groups of shotgun sequencing reads (interpreted as steps (a)-(d) and amplification in a single compartment; barcodes in a given support the same; and barcodes differ between supports, claims 1d and 61) (paragraph [0078]). Shendure et al. teach that barcodes should be unique to each fragmentation even because they are derived from a degenerate stretch and can be used in silico to successively link strings of read pairs derived from adjacent transposome insertions (paragraph [0116]). Shendure et al. teach in Example 2, emulsion PCR with droplet-specific barcodes and the generation of common sequences flanking a degenerate subsequence, with recovery of products to micron scale beads (Fig. 8), wherein large numbers of clonally amplified beads each bearding a unique barcode can be generated, followed by amplification (interpreted as solids support; barcodes on a given solid support with the same nucleic acid sequence; barcode differs from other solid supports; immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence); that barcoding “pre-transposed” high molecular weight (HMW) genomic DNA is shown as carried out in Figure 9, transposomes are loaded with adaptors containing the transposase recognition sequence with 5’ ssDNA extensions and two different subsequences with complementary termini, such that this results in HMW genomic DNA densely interspersed with linked adaptor sequences (interpreted as hybridizing adaptor sequence to a complementary capture sequence), wherein these “pre-transposed” molecules are compartmentalized to emulsions; and that primers bearing droplet-specific barcodes will amplify many fragments derived from the same HMW molecule within each droplet (interpreted as a single reaction compartment); and that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as solids support; binding; fragmenting; attaching; same barcode; unique barcode; adaptor; and immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence, claim 1) (Example 2, paragraphs [0153]-[0160]). Shendure et al. teach that the HMW DNA molecules have a 3’ single-stranded tails that are complementary to one of the flow-cell sequences (i.e., the cluster of PCR primers) such that to achieve this, flow cell adaptor A (or B) can be appended to end of the DNA molecule in solution and, adaptor B (or A) via in situ transposition, wherein in practice, two different species of the adaptor are needed for one of these steps A1 and A2 (or B1 and B2), and that the transposition junction necessarily includes the 19 bp mosaic end (ME) sequence (interpreted as a nucleic acid sequence of the  first barcode sequence immobilized on a given solid support differs from a nucleic acid sequence of first barcodes sequences from other solid supports; and the first barcode sequence of all oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence, claim 1d) (paragraph [0189]; and Figure 12b). Shendure et al. teach that beads are coated by oligos with an internal, inverted base, thereby having two 3’ ends (interpreted as oligonucleotides immobilized on a solid support), such that one the bead-distal 3’ side of the inverted based is a primer site flanked (interpreted as a primer binding site), degenerate, monoclonal barcodes, and a fixed adaptor sequence (N1 primer) (interpreted as adaptor; and comprising barcodes), wherein these are emulsified with substrate (e.g., HMQ gDNA) and transposase pre-loaded with oligos 5’-N1-ME (interpreting ME as a barcode), such that transposition proceeds within each droplet, generating fragments covalently linked to the 5’-N1-ME sequence inactivating the transposase enzyme and denaturing the fragmented substrate, such that the 5’-N1 flanked fragments generated by transposition anneal to the free ends of the bead-bound oligos (interpreted as immobilizing oligonucleotides on a solid support by hybridizing the adaptor sequence to an immobilized oligonucleotide; and oligonucleotides comprising a primer binding sequence; a barcode; and a complementary capture sequence, claim 1) (paragraph [0169]). Shendure et al. teach that beads are coated in a primer flanked, degenerate, monoclonal barcode oligo (interpreted as a primer binding site; and a barcode), then a pool of random hexamers (DNA or LNA) is attached to the 3’ end of each bead-immobilized oligos by ssDNA or RNA ligase (interpreted as immobilized oligonucleotides comprising a complementary capture sequence), wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are emulsified, and transposition results in fragments with covalently attached 5’ linkers (interpreted as a capture sequence), such that the fragments are denatured and allowed to anneal to the random 3’ portion of the bead bound oligos (interpreted as immobilizing on a solid support by hybridizing the adaptor sequence, claim 1) (paragraph [0170], lines 1-10).
Regarding claims 21 and 22, Shendure et al. teach that each transposase complex comprises a double stranded DNA transposase recognition sequence and a single stranded DNA adaptor overhang having methylated cytosine (C) residues; and that a second adaptor can be added (interpreted as a second barcode sequence) by (i) adding an adenosine (A) tail to the DNA fragments and appending a 3’ adaptor to the fragments using a 3’ poly-T 5’ adaptor primer (interpreted as comprising a second primer binding site); or (ii) allowing the DNA fragments to extend on an oligonucleotide comprising a 3’ blocked N6 and a 5’ adaptor overhang (corresponding to each oligonucleotide comprises a partially double stranded region and a partially single stranded region; and a second barcode sequence, claims 21 and 22) (paragraphs [0011]; and [0098], lines 15-19).
Shendure et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
October 18, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Dr. Gormley points out that “no one in the field had recognized that during library preparation, target DNA could be fragmented yet contiguously-linked by a transposase” as shown in Figure 16. Given that most enzymes release their products after generating them, a person working in this field would have expected that a transposase does the same”, such that the finding was highly surprising and provides significant reductions in workflow complexity, time and cost (Applicant Remarks, pg. 10, last partial paragraph; and pg. 11, first partial paragraph); (b) Applicant submits that Shendure fails to teach the method of preparing a barcoded array wherein as shown in Figure 16 including: (1) the target DNA is bound to a transposome complex; (2) at least one transposon comprises an adaptor sequence; (3) the bound target DNA is fragmented but remains contiguously-linked by the transposase; (4) the contiguously-linked DNA fragments are immobilized on the solid support; and (5) unique barcodes immobilized on each solid support (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); (c) Dr. Gormley disagrees with the Office’s assertion that Shendure discloses that “contiguously-linked transposed fragments are inherently present during a transposition reaction, and argues that Shendure asserts that the disclosure in Shendure describes the opposite of contiguously-linked transposed fragments (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); (d) Dr. Gormley feels that a “bead tethered strand” cannot be interpreted as an oligonucleotide on a solid support comprising a primer binding site, a barcode sequence, and a complementary sequence” (Applicant Remarks, pg. 14, first full paragraph); (e) the Gormley declaration asserts that with regarding to Figure 9 and barcodes, Dr. Gormley disagrees with the Examiner’s interpretation of the claim language because it is clear that the current claims do not use multiple compartments or emulsions in any step; and that one important difference between Shendure and the claimed methods is that the claimed methods use a bulk solution with all the solid supports in the same liquid, bulk solution and in a single compartment (Applicant Remarks, pg. 16, first partial paragraph); (f) Shendure fails to teach that steps (a)-(d) are carried out in a single compartment (Applicant Remarks, pg. 16, last full paragraph); and (g) Shendure does not disclosed barcoding of DNA fragments (Applicant Remarks, pg. 17, first partial paragraph).
Regarding (a), regarding Figure 16, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that instant claim 16 is not described in the instant claim 1. Moreover, the MPEP states:

MPEP 2112.01(I) states, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" (underline added). Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (underline added). In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that, "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 

MPEP 2112(II) indicates that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (underline added). Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention") (underline added); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). 

MPEP 2112.02(I) indicates that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device (underline added). When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (underline added). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (See also; In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). 

MPEP 716.02(c) indicates that unexpected results must be weighed against evidence supporting a prima facie obviousness. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); and where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).

Applicant’s assertion that the Gormley declaration supports Applicant’s argument that “no one in the field had recognized that during library preparation, target DNA could be fragmented yet contiguously-linked by a transposase”, is not persuasive. As an initial matter, the Gormley declaration clearly supports the Examiner’s assertion that the process claimed by Applicant in instant claim 1 (e.g., transposed DNA fragments are contiguously-linked by a transposes) inherently occurs during a transposition reaction. The Gormley declaration states: 
“at the time of filing, no one in the field recognized that during library preparation, target DNA could be fragmented yet contiguously-linked by a transposase” (Gormley decl., pg. 2, #4). 

Moreover, Applicant’s arguments filed April 12, 2021, Applicant stated:
“Applicant emphasizes that the claimed methods are based on the underlying finding of how the transposases maintain the contiguity of target DNA” (See, Applicant Remarks, pg. 13, second full paragraph).

Additionally, as previously noted, in Applicant’s Arguments filed April 23, 2020, Applicant informed the Examiner that: 
“Applicant was the first to recognize that a transposase provides a stable bond to hold together the fragments of a target DNA that the transposase creates through its enzymatic activity, and that this bond is sufficiently stable and lasts for a sufficient duration to maintain contiguity of those fragments before binding the target DNA to a solid support” (underline added) (See, Applicant Remarks, pg. 14, first full paragraph, lines 1-5). 

Nowhere in the prosecution history does Applicant assert that the claimed contiguous-linking of DNA fragments by a transposase does not inherently occur in transposition reactions, such that contiguity is preserved. Applicant simply asserts that they are the first to recognize that during a transposition reaction, target DNA is fragmented and contiguously-linked by the transposase. As noted supra, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (See, MPEP § 2112(I), supra); and the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention (See, Abbott Labs v. Geneva Pharms., Inc.) (See, MPEP § 2112(II), supra). Applicant is attempting to claim a process that inherently occurs during a transposition reaction (DNA fragments contiguously-linked by a transposase), wherein transposition reactions and preserving contiguity were already known in the prior art (See, Shendure et al.). Applicant’s assertion that this finding was highly surprising and provides significant reductions in workflow complexity, time and cost, is not persuasive. As an initial matter, the assertion of unexpected or superior results is generally an argument directed to an obviousness rejection, and is not considered for a rejection based on anticipation. Moreover, Applicant has not indicated how an inherent process of a known reaction results in reductions in workflow complexity, time and cost. Thus, the instant claims describe a characteristic that is a necessary feature or result of a prior-art embodiment as taught by Shendure et al. and, thus, the claims are anticipated.
Regarding (b) and (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that contiguously-linked transposed DNA fragments and preservation of contiguity are inherent in a transposition reaction. Applicant is reminded that the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.). Thus, adding any nucleic acid sequence, or even a single nucleic acid, encompasses barcoding. Applicant’s assertion that Shendure et al. do not teach the claimed features (1)-(5) of the structure of the transposome complex including: (1) the target DNA is bound to a transposome complex; (2) at least one transposon comprises an adaptor sequence; (3) the bound target DNA is fragmented but remains contiguously-linked by the transposase; (4) the contiguously-linked DNA fragments are immobilized on the solid support; and (5) unique barcodes immobilized on each solid support; including that the oligonucleotides of Shendure cannot be interpreted to comprise a primer binding site, a barcode sequence, and a complementary capture sequence; and that Shendure does not disclose barcoding DNA fragments, is not persuasive. As an initial matter, the Examiner notes that Applicant’s illustration of Figure 16, and as referred to in the Gormley declaration, does not correspond to the limitations as recited in instant claim 1. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Although Applicant asserts that the method requires specific features (1) through (5), there is no indication as to how the contiguously-linked, transposed DNA fragments are immobilized on a plurality of solid supports (See; 35 USC 112(b) rejection supra). For example, although the adaptor sequence “capable of hybridizing to a complementary capture sequence”; “hybridizing an adaptor sequence to a complementary capture sequence”, and that the oligonucleotides comprise “a complementary capture sequence capable of hybridizing to the adaptor sequence”, instant claim 1 does not actually recite: (i) that the adaptor sequence is hybridized to any particular complementary capture sequence (e.g., a complementary capture sequence of an immobilized oligonucleotide, a linker on the surface of the solid support, a primer, etc.); or (ii) unique barcodes immobilized on each solid support that are attached to target DNA (Applicant Remarks, pg. 12, first partial paragraph). Assuming arguendo that the method of instant claim 1 requires features (1) through (5), the Shendure et al. teach capturing contiguity information as described in Examples 1-3, wherein libraries are produced using genomic DNA, pre-loaded transposomes (interpreted as persevering contiguity); that Figure 8 illustrates emulsion PCR of the template consisting of adaptors (1) and (2) that flank a degenerate region (A) generates clonally barcoded beads (interpreted as unique barcodes), wherein the common 3’-end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreted as a complementary capture sequence), and wherein the one or more adaptor sequences can be complementary to one or more surface bound primers (interpreted as attaching by adding barcodes to the adaptors; and an oligonucleotide comprising a first primer binding site, a barcode sequence and a complementary capture sequence); that Figure 9 illustrates that genomic DNA molecules are subjected to in vitro fragmentation with transposomes bearing adaptors that are linked by hybridization of complementary subsequences, such that DNA densely interspersed with the linked adaptors are subjected to emulsion PCR with primers bearing droplet-specific barcodes (interpreted as barcodes that are the same, and that differ), such that sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as target DNA fragments bound to a transposome complex (feature 1); and interpreting fragments and primers as comprising barcodes; interpreting DNA fragments linked to adaptors as at least one transposon comprises an adaptor sequence, (feature 2); interpreting the transposition reaction to inherently encompass contiguously-linked DNA fragments (feature 3); interpreting the barcodes from different sequence reads to be unique (feature 5); and that oligonucleotides comprising the same barcode sequence); that one or more recognition sequences are one or more adaptor sequences complementary to one or more surface-bound primers, wherein the one or more recognition sequences can include a barcode, a primer or an adaptor DNA sequence at the site of fragmentation of insertion that tags the DNA fragment as unique with respect to the adjacent, compartmental or distance spatial relationship (interpreting the surface-bound primers comprising an adaptor as adaptors hybridized to a capture sequence (features 1-4); and interpreting the barcode, adaptor and/or primer as barcodes that differ between solid supports, and immobilized on a solid support; and immobilized oligonucleotides comprising a first primer binding site, a unique barcode sequence, and a complementary capture sequence (feature 5)); that fragmentation of genomic DNA results in a complete loss of information as to the pairing of molecules that derive from either side of any “break”, such that to preserve this information, a method was devised to associate a unique barcode with both ends of fragments derived from each break introduced by in vitro transposition (interpreted as barcodes that differ); and that transposition proceeds within droplets generating fragments covalently linked to the 5’-N1-ME sequence (interpreting ME as an adaptor sequence, and comprising the same barcode; and fragments bound to an adaptor sequence (features 1-3)); the mixture is then heated, inactivating the transposase enzyme and denaturing the fragmented substrate, such that the 5’-N1 flanked fragments generated by transposition anneal to the free ends of the bead-bound oligos (interpreted as immobilizing on a solid support by hybridizing the adaptor sequence (features 4 and 5)); and that beads are coated by oligos with an internal, inverted base, thereby having two 3’ ends (interpreted as immobilized oligonucleotides on the surface of a solid support), such that one the bead-distal 3’ side of the inverted based is a primer site flanked, degenerate, monoclonal barcodes, and a fixed adaptor sequence (N1 primer) (interpreted as adaptor; primer binding site; barcode; and complementary capture sequence), wherein these are emulsified with substrate (e.g., HMQ gDNA) and transposase pre-loaded with oligos 5’-N1-ME, such that transposition proceeds within each droplet, generating fragments covalently linked to the 5’-N1-ME sequence (interpreted as hybridizing to the adaptor; and oligonucleotides comprising a primer binding site; barcodes; and a complementary capture sequence (features 4 and 5)); that the beads coated in a primer flanked, degenerate, monoclonal barcode oligo, then a pool of random hexamers (DNA or LNA) is attached to the 3’ end of each bead-immobilized oligos by ssDNA or RNA ligase, wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are emulsified, and transposition results in fragments with covalently attached 5’ linkers, such that the fragments are denatured and allowed to anneal to the random 3’ portion of the bead bound oligos (interpreted as immobilizing on a solid support by hybridizing the adaptor sequence (feature 4); and oligonucleotides comprising a primer binding sequence; a barcode; and a complementary capture sequence to immobilize unique barcodes to target DNA (feature 5)). Shendure et al. teach all of the limitations of the instant claims.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments, including the issue of inherency. As previously discussed, MPEP 2112.02(I) In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Applicant’s assertion that in the Gormley declaration, Dr. Gormley disagrees with the Office’s assertion that Shendure discloses that “contiguously-linked transposed fragments are inherently present during a transposition reaction, is not found persuasive. It is believed that Dr. Gormley has misunderstood the rejection of record and the Examiner’s response to Applicant’s arguments. The Examiner is not asserting that Shendure et al. states that “contiguously-linked transposed fragments are inherently present during a transposition reaction”. Instead, the Examiner herself is arguing that, based upon Applicant’s own statements during prosecution, contiguously-linked transposed fragments are inherently present during a transposition reaction. Thus, as supported by MPEP2112.01(I), Shendure et al. anticipates the limitations as recited in instant claim 1.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Shendure et al. and the Examiner’s interpretation of the term “barcode” including that the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.). It is noted that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including the use of multiple (single) compartments such as emulsions, emulsions comprising beads, wells, flow cells, liposomes, etc. Applicant’s assertion that that with regarding to Figure 9 and barcodes, Dr. Gormley disagrees with the Examiner’s interpretation of the claim language because it is clear that the current claims do not use multiple compartments or emulsions in any step; and that one important difference between Shendure and the claimed methods is that the claimed methods use a bulk solution with all the solid supports in the same liquid, bulk solution and in a single compartment; and Shendure does not teach that steps (a)-(d) are carried out in a single reaction compartment, is not found persuasive. It is noted that the instant published Specification teaches a “first set of reaction compartments” and a “second set of reaction compartments” (instant published 
Regarding (f), Applicant’s assertion that Shendure does not teach that steps (a)-(d) are carried out in a single reaction compartment, is not found persuasive. As an initial matter, it is noted that the term a “single reaction compartment” is interpreted to include any compartment of any type or size (e.g., a microtiter plate well, a cell, a bead, an emulsion, a liposome, a single lane of a flow cell, a sequencer, etc.). It is noted that instant claim 1 does not recite any specific “single reaction compartment” such that the reaction compartment can refer to any single reaction compartment (e.g., a flask, a well, a plate, a flow cell, an emulsion, a liposome, a laboratory, an aqueous droplet, the ocean, etc.). Shendure et al. teach that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as a single reaction compartment); and that primers bearing droplet-specific barcodes will amplify many fragments derived from the same molecule within each droplet (interpreted as a single reaction compartment); and that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as a single reaction compartment). Thus, Shendure et al. teach all of the limitations of the claims.
Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the term “barcode”, and the teachings of Shendure et al. Applicant is reminded that the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.). Thus, adding any nucleic acid sequence, or even a single nucleic acid, refers to barcoding. Applicant’s assertion that Shendure et al. do not teach barcoding, is not found persuasive. Shendure et al. that fragmentation of genomic DNA results in a complete loss of information as to the pairing of molecules that derive from either side of any “break”, such that to preserve this information, a method was devised to associate a unique barcode with both ends of fragments derived from each break introduced by in vitro transposition (interpreted as barcoding) (paragraph [0114]); that recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation or insertion event” (interpreted as barcodes and barcoding) (paragraph [0008]); “one or more compartment specific barcodes (interpreted as barcoding) (paragraphs [0009]; primers bearing compartment-specific barcodes and barcodes to define groups of shotgun sequence reads (interpreted as barcoding) (paragraph [0078]); clonally barcoded beads (interpreted as comprising barcodes) (paragraph [0020]); sequencing using unique barcodes or insertion sites within repetitive regions (interpreted as sequencing barcodes) (paragraph [0039]); primers bearing droplet-specific barcodes (interpreted as barcodes) (paragraph [0068]); and fragments covalently linked to the 5’N1-ME sequence (interpreted as barcoding). Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s arguments, filed 10-18-2021.

(1)	The rejection of claims 1, 21, 22, 60 and 61 is maintained under 35 U.S.C. 103 as being unpatentable over Gormley et al. (International Patent Application WO2013131962, published September 12, 2013) as evidenced by Gormley et al. (hereinafter “Gormley ‘324) (US Patent Application Publication No. 20140194324, published July 10, 2014; effective filing date January 9, 2013); and Hindson et al. (US Patent Application Publication No. 20140235506, published August 21, 2014; effective filing date February 8, 2013); and Shendure et al. (US Patent Application No. 20130203605, published August 8, 2013); and Fisher et al. (American Society of Human Genetics, Book of Abstracts, Poster Abstract 1698S, 64th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2); and Jendrisak et al. (International Patent WO2010048605, published April 29, 2010).
Regarding claims 1, 21, 22, 60 and 61, Gormley et al. teach that preparation of DNA samples for sequencing can be relatively straightforward and include using transposition reactions to fragment add adaptor sequences to the DNA fragments as taught in WO2010/0486605, which is incorporated by reference (interpreted as target DNA, adaptors, and oligonucleotides comprising a first barcode sequence) (pg. 2, lines 3-5), wherein it is known that ligation should occur efficiently in the presence of the target sequence to which the ligation tagging oligonucleotide and the 5’-tagged DNA fragments anneal contiguously and ligation should occur rarely or not at all in the absence of a target sequence as evidenced by Jendrisak et al. (interpreted a contiguously linked transposed DNA fragments) (pg. 106, lines 4-8). Gormley et al. teach that a transposon can form a transposome composition with a transposase that recognizes and binds to the transposon sequence, and which complex is capable of inserting or transposing the transposon into target DNA with which it is incubated in an in vitro transposition reaction including the use of Tn5 transposase (e.g., EZ-Tn5 Transposase consisting of a transferred transposon strand and a non-transferred transposon strand (corresponding to target DNA; transferred strand; non-transferred strand; adaptors as oligonucleotides comprising a first barcode sequence; and encompassing maintaining contiguity) (pg. 8, lines 17-24). Gormley et al. teach preserving strand-specific information during sequencing including labeling and sequencing of DNA (corresponding to maintaining contiguity) (pg. 5, line 30; and pg. 6, lines 1-3), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently, the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, abstract 1698S). Gormley et al. teach a method of using transposition to improve methods of sequencing RNA molecules including tagging nucleic acid duplexes, such as DNA:RNA duplexes (interpreted as partially ds fragments and partially ss fragments) or DNA:DNA duplexes (interpreted as ds fragments), wherein the method includes the steps of providing a transposase and a transposon composition, providing one or more nucleic acid duplexes immobilized on a support, and contacting the transposase and transposon composition with the one or more nucleic acid duplexes (interpreted as contacting transposase complex with target nucleic acid) to undergo a transposition reaction to produce on or more tagged nucleic acid duplexes, wherein the transposon composition comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand (corresponding to contacting; transposome complex; transferred strand and non-transferred strand; nucleic acid; transferring barcode sequence; adaptor sequence; solid support; and partially ds and ss region, claims 1a and 21) (Abstract). Gormley et al. teach that a polyA tailed mRNA is captured on a support via hybridization to polyT DNA capture probe or primer coupled to the surface of the support, then a transposome complex (e.g., Tn5 transposase bound with a mosaic end (ME) sequence (interpreted as an adaptor sequence) and sequences complementary to surface amplification primers) is added to the support, which undergoes a transposition reaction with a tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand, wherein a support includes a microbead (corresponding to contacting fragments with a plurality of solid supports; immobilized oligonucleotides; capture sequence; adaptor; transferring barcodes sequence; 5’ end tagged, claim 1b, 1c and 1d) (pg. 3, lines 5-12; and pg. 18, lines 29-31). Gormley et al. teach that single stranded DNA (ssDNA) is fragmented and the fragments are labeled (interpreted as having different barcode sequences), then added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support, wherein the hybridized ssDNA are converted to a DNA:DNA duplex, and a transposome complex or composition comprising an adaptor duplex (i.e., transposon) of a P5-seq sequence is used to tagment the duplex, such that following extension of the DNA strand to the end, the molecules can be amplified by emulsion PCR (corresponding to fragmenting a target nucleic acid; first barcode sequence the same; two fragments with the same barcode sequence; amplified; and a single compartment, claims 1b and 60 and 61) (pg. 5, lines 1-5; and Figure 8), wherein it was known that when a target DNA sequence is treated with transposase, the target DNA can be broken up into two or more DNA fragments that, prior to the transposase treatment, were connected via one or more spatial relationships; and that methods of emulsion PCR include capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead as evidenced by Shendure et al. (paragraphs [0057], lines 1-4; [0059], lines 1-5; and [0160], lines 1-10). Gormley et al. teach a method for inserting a transposon into a target sequence can be carried out in vitro using any suitable transposon system for which a suitable in vitro transposition system is available or can be developed based on knowledge in the art (interpreted as Figure 1, wherein poly A tailed mRNA is captured on a support including different lanes of a flow cell, wherein the flow cell can be used for tagmentation (corresponding to a plurality of solid supports; and maintaining contiguity) (pg. 6, lines 23-24; pg. 24, lines 24-25; pg. 29, lines 16-17; and Figure 1), wherein the contiguity of sequence information in the original DNA can be physically preserved by the juxtaposition of tagmented fragments on the surface of the flow cell as evidenced by Gormley ‘324 (paragraph [0042], lines 6-9). Gormley et al. teach in Figure 2 that RNA is fragmented, treated with phosphatase, then a single-stranded adaptor molecule is ligated to the 3’ end of each fragment comprising the complement of the P7 surface bound primer, the fragments are added to the support (e.g., a flowcell) and captured via hybridization (interpreted as immobilizing DNA fragments onto a support by hybridizing the adaptor sequences to a complementary capture sequence) (pg. 7, lines 22-30; and Figure 2). Gormley et al. teach in Figure 3, a flowcell as a support surface that contains two surface grafted primers: a standard grafting primer such as P5 and a modified grafting primer such as P7 that has a target-specific capture probe to its downstream (3’) side, wherein sequencing can be achieved with a primer annealed to the tagmented adaptor or at the other end of the capture probe and that, optionally, the special support contains multiple different target specific capture probes to enable simultaneous capture of many different RNA targets (interpreted as a plurality of immobilized oligonucleotides comprising in order; a primer binding site; a barcode sequence; barcodes that are the same on a given support; barcodes that are different from other supports; and a complementary capture sequence) (pg. 8, lines 1-15; and Figure 3). Gormley et al. teach that sequence by synthesis (SBS) techniques can utilize nucleotide monomers that have a label moiety or those the lack a label moiety, such that the different nucleotides can be distinguishable from each other (interpreted as first barcode sequence different from barcode sequence from the other solid supports, claim 1c) (pg. 21, lines 7-12). Gormley et al. teach that the transferred strand comprises a tag to preserve strand information, wherein a tag sequence can be included in the transferred strand of the transposon, wherein the tag portion or tag domain means a portion of a tag that exhibits a sequence for a desired intended purpose of application (interpreted as at least two fragments receive identical barcodes, claim 1d) (pg. 6, lines 15-16; and pg. 10, lines 24-28), wherein it is known that different sets of barcodes can be sets of identical barcodes where the identical barcodes differ between sets, or sets of different barcodes as evidenced by Hindson et al. (paragraph [0115], lines 4-8). Gormley et al. teach that “array” means a population of different molecules that are attached to one or more supports such that the different molecule can be differentiated from each other according to their relative location, wherein an array can include different molecules that are each located at a different addressable locations on a support, or alternatively that an array can include separate supports each bearing a different molecule, wherein molecules of the array can be nucleic acid primers or nucleic acid probes; and that subarrays can include clusters of identical nucleic acids (interpreting different molecules as barcodes that differ from other barcodes on other solid supports; and interpreted clusters of identical nucleic acids as a first barcode sequence comprises the same nucleic acid sequence; and at least two fragments receives identical barcodes, claim 1d) (pg. 18, lines 1-7 and 23-24). Gormley et al. teach that following extension of the DNA strand to the end with strand displacing polymerase, the molecules can be amplified and sequenced (corresponding to amplified prior to determining the sequence, claim 22) (pg. 5, lines 8-10). Gormley et al. teach that an example of a composite array composed of individual subarrays is a microtiter plate having wells in which the plate as a whole is an array of nucleic acids, while each well represents a sub-array within the larger composite array, such that an example of a sub-arrays is a microtiter plate having wells in which the plate as a whole is an array of nucleic acids, while each individual well represents a sub-array within the larger composite array, such that in emulsion PCR, a low template concentration results in most bead-containing compartments having either zero or one template molecule present (corresponding to a single reaction compartment, claims 1d and 61) (pg. 18, lines 23-27), wherein it is known that tagmentation and other downstream processing such as PCR amplification can all be performed in a single tube, vessel, droplet or other container as evidenced by Gormley ‘324 (interpreted as a single compartment, claim 1d) (paragraph [0100], lines 28-31). Gormley et al. teach that if a bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or, optionally, a plurality of beads is provided each bead comprising a DNA:RNA duplex, wherein the plurality of beads can comprise the same or a different DNA:RNA duplex (pg. 20, lines 20-23). Gormley et al. teach in Figure 8, a schematic showing an exemplary method for DNA:DNA duplex tagging, wherein ssDNA is fragmented and the fragments labeled with polynucleotides by terminal deoxynucleotidyl fragments are then added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support (interpreted as target DNA, claim 1) (pg. 5, lines 1-5; and Figure 8).
Although Gormley et al. do not specifically exemplify a plurality of contiguously linked, transposed DNA fragments, Gormley et al. do teach preserving strand-specific information during sequencing including labeling and sequencing of DNA, as well as, fragmenting single stranded DNA (ssDNA), labeling the fragments, adding the fragments to a support (including beads), which are captured via hybridization of the polyT tail with its complement immobilized on the solid support, wherein the hybridized ssDNA are converted to a DNA:DNA duplex, and a transposome complex or composition comprising an adaptor duplex (i.e., transposon) of a P5-seq sequence is used to tagment the duplex, such that following extension of the DNA strand to the end, the molecules can be amplified by emulsion PCR such that PCR primers are tethered to the surface of a support, wherein it was known that when a target DNA sequence is treated with transposase, the target DNA can be broken up into two or more DNA fragments that, prior to the transposase treatment, were connected via one or more spatial relationships; and that methods of emulsion PCR include capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead as evidenced by Shendure et al., and wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that libraries of barcoded DNA can be synthesized from multiple fragmentation and insertion events using modified Tn5 transposomes, that the fragments can be captured onto beads, and that the transposase enzyme inherently produces contiguously linked transposed DNA fragments, such that the contiguity of the DNA fragments is maintained.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of fragmenting and labeling nucleic acids as exemplified by Gormley et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing DNA samples for sequencing as exemplified by Gormley et al. to include fragmenting and tagging DNA:RNA or DNA:DNA duplexes using transposome complexes comprising transposons and transposases as disclosed by Gormley et al. with a reasonable expectation of success in preparing nucleic acid sample for sequencing; in labeling nucleic acids; in amplifying and sequencing at least a portion of the DNA strands; and/or in preserving strand-specific information during sequencing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed October 18, 2021 have been fully considered but they are not 
persuasive.  Applicants essentially assert that: (a) the method described by Gormley PCT are not related to preserving contiguity of the DNA fragments because the DNA fragments are randomly captured before any adaptor is added by a transposome complex, such that there cannot be any transposome that holds the DNA fragments of the target DNA together because the target DNA is cut into fragments before the DNA fragments are bound to the surface of the flow cell (Applicant Remarks, pg. 19, first partial paragraph, lines 1-12); (b) in addition to failing to disclose capturing contiguity information of the target DNA, Gormley PCT further fails to provide an oligonucleotide on the surface of a support that includes in order extending from a surface of the solid support: (i) a first primer binding site; (ii) a first barcode sequence; and (iii) a complementary capture sequence (Applicant Remarks, pg. 19, first partial (c) Gormley PCT doesn’t mention barcodes or barcoding the target DNA fragments (Applicant Remarks, pg. 19, first partial paragraph, lines 26-28); (d) instant claim 1 requires that a contiguously-linked, transposase-bound, dsDNA fragment is immobilized on the solid support via hybridization of an adaptor sequence of the transposon to a complementary capture sequence on a solid support (Applicant Remarks, pg. 20, last partial paragraph); (e) Dr. Gormley notes that the method of Figure 2 of the Gormley PCT is specific for capturing RNA sequences, while the method of the invention require that the target is DNA (Applicant Remarks, pg. 21, last partial paragraph); (f) Dr. Gormley does not agree with the USPTOs interpretation that a flowcell having grafting primers and probes on the surface contains a “barcode” Applicant Remarks, pg. 22, last partial paragraph); (g) Dr. Gormley disagrees with the Examiner’s interpretations regarding “arrays” because his understanding is that the “arrays” of Gormley PCT simply means flowcells; and that barcodes and a plurality of solid supports as recited in claim 1 is not supported by Gormley PCT (Applicant Remarks, pg. 23, last partial paragraph) and (h) Dr. Gormley also addresses his other patent application (Gormley ‘324), which shows the stability of the captured DNA fragments is conferred by pre-immobilization on a surface (Figure 14), where the in the currently claimed method, the stability of the DNA fragments is maintained in solution by transposases; and in the present method, the adaptor sequence does not carry a barcode, and the barcode is added later from a copying mechanism from primers on the surface of the solid support (Applicant Remarks, pg. 25, first partial paragraph). 
	Regarding (a) and (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to the Examiner’s interpretation of the claim language; and the inherency of the contiguously-linked transposed DNA fragments. Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. Applicant’s assertion that the method described by Gormley PCT are not related to preserving contiguity of the DNA fragments because the DNA fragments are randomly captured before any adaptor is added by a transposome complex, such that there cannot be any transposome that holds the DNA fragments of the target DNA together because the target DNA is cut into fragments before the DNA fragments are bound to the surface of the flow cell, is not persuasive. Consistent with MPEP 2123, Gormley et al. teach that preparation of DNA samples for sequencing can include using transposition reactions to fragment and add adaptor sequences to the DNA fragments (See, WO2010/048605) incorporated herein by reference, wherein it is known that ligation should occur efficiently in the presence of the target sequence to which the ligation tagging oligonucleotide and the 5’-tagged DNA fragments anneal contiguously as evidenced by Jendrisak et al. (interpreted a contiguously linked transposed DNA fragments); that a transposon can form a transposome composition with a transposase that recognizes and binds to the transposon sequence, and which complex is capable of inserting or transposing the transposon into target DNA with which it is incubated in an in vitro transposition reaction including the use of Tn5 transposase (e.g., EZ-Tn5 Transposase consisting of a transferred transposon strand and a non-transferred transposon strand (interpreting a transposition reaction as fragmenting target DNA and inserting transferred strands into at least one stand of each contiguously-linked transposed DNA fragment; and interpreting transposases as comprising adaptors, and a first barcode sequence); and preserving strand-specific information during sequencing including labeling and sequencing of DNA (corresponding to maintaining contiguity). Thus, Gormley et al. teach all of the limitations of the claims including target DNA.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with respect to Step (c) of instant claim 1. Applicant’s assertion that Gormley et al. do not teach an oligonucleotide on the surface of a support that includes in order extending from a surface of the solid support: (i) a first primer binding site; (ii) a first barcode sequence; and (iii) a complementary capture sequence, is not found persuasive. Gormley et al. teach in Figure 3, a flowcell as a support surface that contains two surface grafted primers: a standard grafting primer such as P5 and a modified grafting primer such as P7 that has a target-specific capture probe to its downstream (3’) side, wherein sequencing can be achieved with a primer annealed to the tagmented adaptor or at the other end of the capture probe and that, optionally, the special support contains multiple different target specific capture probes to enable simultaneous capture of many different RNA targets (interpreted as a plurality of immobilized oligonucleotides comprising in order; a primer binding site; a barcode sequence; and a complementary capture sequence). Thus, Gormley et al. teach all of the limitations of the claims.
	Regarding (c) and (f), please see the discussion supra regarding the Examiner response to Applicant’s arguments including regarding the term “barcode” including that the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.). Gormley et al. teach duplex tagging by labeling the fragments with polynucleotides (interpreted as barcodes and barcoding);  a transposition reaction, wherein a transposome complex with a transposon (e.g., mosaic end sequence and sequences complementary to surface amplification primers) is added to the support, which tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand (interpreting the ME sequence as a barcode; and tagmenting of the ME sequence and adaptor oligo to the target fragment is interpreted as barcoding); that nucleic acid duplexes undergo a transposition reaction to produce on or more tagged nucleic acid duplexes (interpreting tagging as barcoding); and that the transferred strand comprises a tag to preserve strand information, wherein a tag sequence can be included in the transferred strand of the transposon, wherein the tag portion or tag domain means a portion of a tag that exhibits a sequence for a desired intended purpose of application (interpreting tags as barcodes; and barcoding). Thus, Gormley et al. teach all of the limitations of the claims.
	Regarding (d), please see the discussion supra regarding the Examiner response to Applicant’s arguments. Applicant’s assertion that Gormley et al. do not teach a contiguously-linked, transposase-bound, dsDNA fragment is immobilized on the solid support via hybridization of an adaptor sequence of the transposon to a complementary capture sequence on a solid support, is not persuasive. Gormley et al. teach a transposition reaction that fragments the DNA, and adds adaptor sequences to the DNA fragments (interpreted as hybridizing an adaptor sequence to a complementary capture sequence), wherein the fragments are then added to a support and captured via hybridization (interpreted as immobilizing fragments on a solid support); and that a transposome complex bound with a transposon (interpreted as immobilizing transposed DNA fragments on a plurality of solid supports by hybridizing an adaptor sequence to a complementary capture sequence). Thus, Gormley et al. teach all of the limitations of the claims.
Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Gormley et al. and with regard to the term “barcode”. Applicant’s assertion that Dr. Gormley disagrees with the Examiner’s interpretations regarding “arrays” because his understanding is that the “arrays” of Gormley PCT simply means flowcells, is not relevant to the instant claims. The instant claims do not recite the term “array”. Applicant’s assertion that barcodes and a plurality of solid supports as recited in claim 1 is not supported by Gormley PCT, is not found persuasive. Moreover, Gormley et al. teach that PCR primers are tethered to the surface (5’-attached) of a support including micron-scale beads (interpreted as a plurality of solid support). Thus, Gormley et al. teach all of the limitations of the claims.
Regarding (h), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Dr. Gormley’s other patent application (Gormley ‘324), shows the stability of the captured DNA fragments is conferred by pre-immobilization on a surface (Figure 14), where the in the currently claimed method, the stability of the DNA fragments is maintained in solution by transposases; and in the present method, the adaptor sequence does not carry a barcode, and the barcode is added later from a copying mechanism from primers on the surface of the solid support, is not clear or persuasive. Gormley ‘324 is an evidentiary reference that evidences that it is known in the art that tagmentation and other downstream processing such as PCR amplification can all be performed in a single tube, vessel, droplet or other container.



th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2).
Regarding claims 1, 60 and 61, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and the haplotype-resolved resequencing of human genomes, such that the methods describe ultra-low-cost, massively parallel capture of contiguity information at different scales (interpreted as maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that when a target DNA sequence is treated with transposase (interpreted as contacting target DNA with transposome complexes), the target DNA can be broken up into two or more fragments (interpreted as fragmenting) that, prior to the transposase treatment, wherein contiguity information refers to a spatial relationship between two or more DNA fragments based on shared information, such that the shared aspect of the information can be with respect to adjacent, compartmental and distance spatial relationships (i.e., prior to fragmentation) were connected via one or more spatial relationships, which facilitates hierarchical assembly or mapping of sequence reads derived from the DNA fragments, such that the contiguity information improves the efficiency and accuracy of such assembly or mapping (inherently encompassing contacting; transferred strand; non-transferred strand; fragmenting; insertion; and contiguously linked transposed DNA fragments, claims 1a and 1b) (paragraph [0057], lines 1-5; and [0058], lines 1-10), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, Abstract 1698S). Shendure et al. teach one or more fragmentation or inserting events results in generation of a library of target nucleic acid molecules derived from the target DNA (interpreted as contacting and fragmenting), wherein the one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation of insertion event, and the shared property of the one or more barcodes is an identical or complementary barcode (interpreted as contacting and fragmenting; and first barcodes are the same, claims 1a, 1b and 1d) (paragraph [0008]). Shendure et al. teach in Figure 8, a diagram showing emulsion PCR of template consisting of common regions (adaptor 1 and adaptor 2) (interpreted as the same barcode) that flank a degenerate region (A) (interpreted as different barcodes) generates clonally barcoded beads (interpreted as a plurality of solid supports), wherein common 3’ end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreted as oligonucleotides on a plurality of solid supports; and attaching barcodes to the adaptors by PCR amplification, claim 1) (paragraph [0020]; and Figure 8). Shendure et al. teach in Figure 9 shows a diagram of HMW genomic DNA molecules that are subjected to in vitro fragmentation with transposomes bearing adaptors (1 and 2) that are linked by hybridization of complementary subsequences, wherein DNA densely interspersed with the linked adaptors is emulsified via microfluidics and subjected to emulsion PCR with primers bearding droplet-specific barcodes, wherein sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as same first barcode sequence) (paragraph [0021]; and Figure 9). Shendure et al. teach in Example 3, a method for long-range contiguity by in situ transposition into very HMW genomic DNA on the surface of a sequencing flowcell as an efficient method of capturing contiguity information and primary sequence with a single technology by generating >30,000 E. coli paired-end reads separated by 1, 2 or 3 kb using in situ library construction on standard Illumina flow cells; and that synthetic DNA oligonucleotides containing transposase mosaic, primer sites, and flowcell adapter sequence were obtained, and adapters were annealed and loaded on the transposase (Tn5) by mixing and incubating at room temperature, wherein the method utilizes a hyperactive derivative of Tn5 transposase loaded with discontinuous synthetic oligonucleotides to simultaneously fragment and append adaptors to genomic DNA (interpreted as target DNA; binding transposome complexes; fragmenting DNA; immobilizing; hybridizing an adaptor sequence to a complementary capture sequence; flowcell as a solid support and single compartment; common barcode sequence; and unique barcode sequence, claims 1a, 1b, 1c and 1d) (paragraphs [0186]; [0195]; [0200]; and [00256], lines 5-8). Shendure et al. teach that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as a single reaction compartment, claim 1d) (paragraph [0159], lines 1-5). Shendure et al. teach that each of the methods described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as contacting the transposed DNA fragments to a plurality of solid supports; attaching a barcode sequence; same nucleic acid sequence; different barcode sequence on other solid supports; carried out in a single compartment; and fragments are amplified, claims 1c, 1d, 60 and 61) (paragraph [0160], lines 1-5). Shendure et al. teach that methods for capturing contiguity information can include compartmentalizing target DNA fragments with emulsions or dilution (interpreted as a single compartment); modifying target DNA fragments with transposase to insert primer sequences, either before or after compartmentalization; performing nucleic acid amplification using primers bearing compartment-specific barcodes; and sequencing the resulting library of shotgun nucleic acid molecules derived from target DNA and corresponding barcodes to define groups of shotgun sequencing reads (interpreted as steps (a)-(d) and amplification in a single compartment; barcodes in a given support the same; and barcodes differ between supports, claims 1d and 61) (paragraph [0078]). Shendure et al. teach that barcodes should be unique to each fragmentation even because they are derived from a degenerate stretch and can be used in silico to successively link strings of read pairs derived from adjacent transposome insertions (paragraph [0116]). Shendure et al. teach in Example 2, emulsion PCR with droplet-specific barcodes and the generation of common sequences flanking a degenerate subsequence, with recovery of products to micron scale beads (Fig. 8), wherein large numbers of clonally amplified beads each bearding a unique barcode can be generated, followed by amplification (interpreted as solids support; barcodes on a given solid support with the same nucleic acid sequence; barcode differs from other solid supports; immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence); that barcoding “pre-transposed” HMW genomic DNA is shown as carried out in Figure 9, transposomes are loaded with adaptors containing the transposase recognition sequence with 5’ ssDNA extensions and two different subsequences with complementary termini, such that this results in HMW genomic DNA  interspersed with linked adaptor sequences (interpreted as hybridizing adaptor sequence to a complementary capture sequence), wherein these “pre-transposed” molecules are compartmentalized to emulsions; and that primers bearing droplet-specific barcodes will amplify many fragments derived from the same HMW molecule within each droplet (interpreted as a single reaction compartment); and that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as solids support; binding; fragmenting; attaching; same barcode; unique barcode; adaptor; and immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence, claim 1) (Example 2, paragraphs [0153]-[0160]). Shendure et al. teach that beads are coated by oligos with an internal, inverted base, thereby having two 3’ ends (interpreted as oligonucleotides immobilized on a solid support), such that one the bead-distal 3’ side of the inverted based is a primer site flanked (interpreted as a primer binding site), degenerate, monoclonal barcodes, and a fixed adaptor sequence (N1 primer) (interpreted as adaptor; and comprising barcodes), wherein these are emulsified with substrate (e.g., HMQ gDNA) and transposase pre-loaded with oligos 5’-N1-ME (interpreting ME as a barcode), such that transposition proceeds within each droplet, generating fragments covalently linked to the 5’-N1-ME sequence (interpreted as hybridizing to the adaptor); the mixture is then heated, inactivating the transposase enzyme and denaturing the fragmented substrate, such that the 5’-N1 flanked fragments generated by transposition anneal to the free ends of the bead-bound oligos (interpreted as immobilizing oligonucleotides on a solid support by hybridizing the adaptor sequence to an immobilized oligonucleotide; and oligonucleotides comprising a primer binding sequence; a barcode; and a complementary capture sequence, claim 1) (paragraph [0169]). Shendure et al. teach that beads are coated in a primer flanked, degenerate, monoclonal barcode oligo (interpreted as a primer binding site; and a barcode), then a pool of random hexamers (DNA or LNA) is attached to the 3’ end of each bead-immobilized oligos by ssDNA or RNA ligase (interpreted as immobilized oligonucleotides comprising a complementary capture sequence), wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are emulsified, and transposition results in fragments with covalently attached 5’ linkers (interpreted as a capture sequence), such that the fragments are denatured and allowed to anneal to the random 3’ portion of the bead bound oligos (interpreted as immobilizing on a solid support by hybridizing the adaptor sequence, claim 1) (paragraph [0170], lines 1-10).Shendure et al. teach that the HMW DNA molecules have a 3’ single-stranded tails that are complementary to one of the flow-cell sequences (i.e., the cluster of PCR primers) such that to achieve this, flow cell adaptor A (or B) can be appended to end of the DNA molecule in solution and, adaptor B (or A) via in situ transposition, wherein in practice, two different species of the adaptor are needed for one of these steps A1 and A2 (or B1 and B2), and that the transposition junction necessarily includes the 19 bp mosaic end (ME) sequence (interpreted as a nucleic acid sequence of the  first barcode sequence immobilized on a given solid support differs from a nucleic acid sequence of first barcodes sequences from other solid supports; and the first barcode sequence of all oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence, claim 1d) (paragraph [0189]; and Figure 12b).
Regarding claims 21 and 22, Shendure et al. teach that each transposase complex comprises a double stranded DNA transposase recognition sequence and a single stranded DNA adaptor overhang having methylated cytosine (C) residues; and that a second adaptor can be added (interpreted as a second barcode sequence) by (i) adding an adenosine (A) tail to the DNA fragments and appending a 3’ adaptor to the fragments using a 3’ poly-T 5’ adaptor primer (interpreted as comprising a second primer binding site); or (ii) allowing the DNA fragments to extend on an oligonucleotide comprising a 3’ blocked N6 and a 5’ adaptor overhang (corresponding to each oligonucleotide comprises a partially double stranded region and a partially single stranded region; and a second barcode sequence, claims 21 and 22) (paragraphs [0011]; and [0098], lines 15-19).
Although Shendure et al. do not specifically exemplify contiguously linked, transposed DNA fragments, Shendure et al. do teach that the method of capturing contiguity information includes treating a target DNA sequence with a transposase resulting in one or more fragmentation or inserting events, wherein target DNA can be broken up into two or more DNA fragments that, prior to the transposase treatment (i.e., prior to fragmentation), were connected via one or more spatial relationships, such that information regarding these relationship in turn facilitates hierarchical assembly or mapping of sequence reads derived from the DNA fragments; that barcodes should be unique to each fragmentation even in silico to successively link strings of read pairs derived from adjacent transposome insertions; and the use of barcodes to successively link strings of read pairs derived from adjacent transposome insertions, wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that libraries of barcoded DNA can be synthesized from multiple fragmentation and insertion events using modified Tn5 transposomes, wherein fragments are captured onto beads including beads for emulsion PCR, such that the use of the transposase enzyme inherently produces contiguously linked transposed fragments, such that the contiguity of DNA fragments is maintained. 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of capturing contiguity information for the assembly of mammalian genomes as exemplified by Shendure et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing DNA samples for sequencing as exemplified by Shendure et al. to include fragmenting and tagging DNA using transposome complexes comprising transposons and transposases as disclosed by Shendure et al. with a reasonable expectation of success in preparing nucleic acid sample for sequencing; and/or in providing an ultra-low cost, massively parallel sequencing method for capturing contiguity information at diverse scales.


Response to Arguments
	Applicant’s arguments filed October 18, 2021 have been fully considered but they are not 
persuasive.  Applicants essentially assert that: (a) although Shendure discloses method for preparing DNA libraries that aim to preserve contiguity of target DNA, it does not provide any motivation for a skilled artisan to modify any of its disclosed methods to arrive at the method that uses methods to maintain contiguity of the target DNA (Applicant Remarks, pg. 26, fourth full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Shendure et al. and the issue of inherency. Thus, Applicant’s assertion that Shendure does not provide any motivation for a skilled artisan to modify any of its disclosed methods to arrive at the method that uses methods to maintain contiguity of the target DNA, is not persuasive. The Examiner asserts that because the DNA fragments are inherently contiguously-linked during the transposition reaction as carried out in Shendure et al., one of skill in the art does not need to modify the method of Shendure et al. in order for the DNA fragments to be contiguously-linked and contiguity is preserved.
	

	The Examiner suggests that Applicant amend instant claim 1 to more clearly incorporate the steps of the process such as illustrated in Figure 16, which Applicant appears to assert is representative of the invention as instant claimed. The Examiner also suggests that Applicant’s representative distinctly and specifically point out the supposed errors in the Examiner’s action with reference to the MPEP, in addition to what Dr. Gormley believes are the errors in the Examiner’s action.

Conclusion
Claims 1, 21, 22, 60 and 61 remain rejected.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639